DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 06/28/2021 amending Claims 1, 4, 6, 12, 13 and 17. Claims 1, 2, 4, 5, 6 and 12 – 17 are examined.  Claims 3, 7 – 11 and 18 – 20 are withdrawn from consideration regarding restriction requirement mailed on 11/13/2020.
Election/Restrictions
Claims 1 and 13 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 11/23/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/23/2020 is partially withdrawn.  Claims 3, 7 – 10 and 18 – 20, directed to the embodiments of figs. 2 and 3 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 11, directed to the embodiments of figs. 4 and 5 remains withdrawn from consideration because it does not require all the limitations of an allowable claim (claim 11 was dependent on claim 10 and claim 10 has been amended herein to exclude the non-elected embodiments of figs. 4 and 5).
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sasha Mandy on 03/08/2022.

The application has been amended as follows: 

Claims 1, 4 – 8, 10, 11, 13 and 15 – 19 have been amended to - -

1. (Currently Amended) A ring assembly for holding a double-skin combustor liner having an inner skin of ceramic matrix composite and a metal outer skin, the ring assembly comprising 
an annular end body, 

a second projecting portion projecting relative to the annular end body at least partially in the axial direction, 
the second projecting portion configured for supporting the metal outer skin, the first and second projecting portions radially spaced apart to provide a radial spacing between the inner skin of ceramic matrix composite and the metal outer skin, and 
an expansion joint between the metal outer skin and the inner skin of ceramic matrix composite configured to permit motion resulting from a variation in thermal expansion between the inner skin of ceramic matrix composite and the metal outer skin, and
wherein the annular end body is a metal ring, the ring assembly including at least one end member of ceramic matrix composite and wherein the inner skin of ceramic matrix composite is supported by the first projecting portion and a projecting portion of the at least one end member of ceramic matrix composite.

4. (Currently amended) The ring assembly according to claim 1, wherein the inner skin of ceramic matrix composite includes the at least one end member of ceramic matrix composite 

 1 [[4]], wherein the at least one end member of ceramic matrix composite is an annular end member supported by the metal ring.

6. (cancelled)

7. (Previously Withdrawn and currently amended) The ring assembly according to claim 1 [[4]], wherein the second projecting portion at least partially surrounds an outer slot adapted to receive an end of the metal outer skin.

8. (Previously Withdrawn and currently amended) The ring assembly according to claim 7, wherein the outer slot is concurrently defined by the at least one end member of ceramic matrix composite and the second projection portion 

10. (Previously Withdrawn and currently amended) The ring assembly according to claim 1 [[4]], wherein the annular end body, the first projecting portion and the second projecting portion are concurrently formed of a unitary annular metal body and wherein the unitary annular metal body has  unitary annular metal body 

11. (cancelled) 


an inner liner and an outer liner concurrently defining at least one combustor chamber; 
a double-skin construction for at least part of one or both of the inner liner and the outer liner, the double-skin construction having an inner skin of ceramic matrix composite and a metal outer skin, with an annular space therebetween; 
a ring assembly comprising an annular end body, a first projecting portion projecting relative to the annular end body at least partially in an axial direction, the first projecting portion operatively connected to the inner skin of ceramic matrix composite, a second projecting portion projecting relative to the annular end body at least partially in the axial direction, the second projecting portion connected to the metal outer skin, a radial spacing between the first projecting portion and the second projecting portion to space the inner skin of ceramic matrix composite from the metal outer skin, an expansion joint formed between the metal outer skin and the inner skin of ceramic matrix composite; and
wherein the annular end body is a metal ring, the combustor including at least one end member of ceramic matrix composite and wherein the inner skin of ceramic matrix composite is supported between the first projecting portion and the at least one end member of ceramic matrix composite, the at least one end member of ceramic matrix composite forming a sliding surface.

15. (cancelled)

 13 [[15]], wherein the at least one end member of ceramic matrix composite is an annular end member supported by the metal ring.

17. (cancelled)

18. (Previously withdrawn and currently amended) The combustor according to claim 13 [[15]], wherein the second projecting portion at least partially surrounds an outer slot adapted to receive an end of the outer skin.

19. (Previously Withdrawn and currently amended) The combustor according to claim 18, wherein the outer slot is concurrently defined by the at least one end member of ceramic matrix composite and the second projection portion 

Reasons for Allowance
Claims 1 – 5, 7 – 10, 12 – 14, 16 and 18 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Chang (Pub. No. US 20160215980 A1) does not teach in combination with the other claim elements:
In the independent claim 1, a ring assembly for holding a double-skin combustor liner comprising wherein the inner skin of ceramic matrix composite is supported by the first projecting portion and a projecting portion of the at least one end member of ceramic matrix composite.
In the independent claim 13, a combustor for a gas turbine engine comprising: 
The examiners amendment of claim 1 includes claims 4 and 6 of the claim set of 06/28/2021 wherein claim 6 was modified 1) with a “projection portion” to overcome closest art Chang (Pub. No. US 20160215980 A1) and 2) by replacing “supported between” with “supported by”; the latter to accommodate rejoinder of fig. 2. (i.e. species I).  For example, in fig. 3 the inner skin 35 of ceramic matrix composite is supported by the first projecting portion 32 and a projecting portion 34A of the at least one end member of ceramic matrix composite 34.  Similarly, in the upper portion of fig. 2 the inner skin (at 24) of ceramic matrix composite is supported by the first projecting portion 22 and a projecting portion (at 24A) of the at least one end member of ceramic matrix composite (the structure directly radially inward and outward of location 24C).
The end member end member of ceramic matrix composite is not discussed as an “end member” in the specification regarding fig. 2 however there is support in fig. 2 itself.  Amended claim 4 addresses this.  The term “projecting portion” or projection is interpreted “A thing or part that extends outward beyond a prevailing line or surface” (https://www.thefreedictionary.com/).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in PTO-892 includes references related to double 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        


/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741